ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-283, recommending on the record certified to the Board pursuant to Rule 1:20-4© (default by respondent), that STUART A. KELLNER of WARREN, who was admitted to the bar of this State in 1975, and who has been temporarily suspended from the practice of law since August 28, 2012, be disbarred for violating RPC 1.15(a) (knowing misappropriation of client funds) and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979);
And STUART A. KELLNER having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
*336It is ORDERED that STUART A. KELLNER be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that STUART A. KELLNER be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.